Title: To James Madison from Tench Coxe, 1 December 1807
From: Coxe, Tench
To: Madison, James



1 December 1807

To James Madison, Esquire, Secretary of State the memorial & petition of Tench Coxe, a citizen of Philadelphia in the State of Pennsylvania.
Your Memorialist respectfully represents that he has been frequently and seriously impressed with the manifest inconveniencies & disadvantages constantly arising to the people of the United States from the practice & necessity of bottling, corking, wiring and sealing beer, ale, porter & cider; & that he has been consequently solicitous to devise, invent or discover some ingredient or matter for infusion, or some method of or art or improvement in manufacturing, preparing, compounding, or managing those liquors, which would preserve them in an agreeable, good, sound and useful condition in casks, bottles, or other vessels, only in part filled, and not corked, bunged, sealed, or closed.
Your memorialist believes, that by long and frequent examination and consideration of the nature of alimentary liquors and an enquiry into and consideration of the causes which occasion their deterioration in half filled and unclosed vessels he has succeeded to devise, discover and invent an art, method and mean, by an ingredient or matter of infusion, to secure and effect the abovementioned desireable and advantageous ends and purposes.
Your memorialist, desirous to avail himself of the benefits of the laws of the United States respecting patents, proposes, by this representation and its addition, to exhibit and file a statement, description and specification of his invention & discovery, and his art, method, & mean by which Beer, Ale, porter & the other drinks mentioned in the same, may, can & will be preserved from the deteriorations, which ensue on drawing the corks, breaking the sealing, taking out the bungs, breaking the sealing, drawing of part of the contents or only in part filling the bottles, casks or vessels in which they may or shall be deposited, by adding to, infusing in; and compounding with the said beer, ale, porter & cider a sufficient quantity of homogeneous or other distilled spirit, to prevent new and injurious fermentations, and injuries from the admission of or exposure to the Air.
Your Memorialist submitting his claim to the consideration of the officers of The United States, to whom the same is by law assigned, respectfully requests that a patent may be issued to him his heirs and assigns for the discovery and invention, improvement in manufacturing, making and preserving undistilled liquors and art & method of compounding therein mentioned.
A statement, description and specification of an invention and discovery of an improvement in the art of manufacturing or making, preparing & preserving Beer, Ale, Porter, and the several kinds of cider herein after mentioned.
The object, end, and purpose to be obtained, effected and secured are so to manufacture, make, prepare, preserve and manage Beer, Ale & Porter and apple-cider, perry or pear-cider, and peach cider, as to prevent injury, inconvenience and deterioration by the admission of and exposures to the air & by new and material fermentations.  For these objects, ends and purposes, a distilled spirit is to be manufactured, made or procured and is to be added to, infused into, blended & compounded with Beer, Ale, Porter, Apple-cider, perry or pear-cider, and peach-cider; which spirit is to be distilled, manufactured or made of homogeneous materials or materials of the same kind, for adding to, infusing into and blending and compounding with each denomination, or class or kind or description of the said undistilled liquors respectively & in all cases wherein a foreign or different flavor, taste, smell or quality is disapproved and not desired or intended to be obtained or produced; and in those Cases, in which a foreign or different flavor, taste, smell or quality is not disapproved or wherein such foreign or different flavor, taste, smell or quality is desired, intended to be produced or obtained and is approved, the said spirit is to be distilled, manufactured or made of materials heterogeneous in respect to the undistilled liquor with which it is to be blended or compounded.
